
	

114 S2207 IS: To require the Secretary of State to offer rewards of not less than $10,000,000 for information that leads to the arrest or conviction of suspects in connection with the bombing of Pan Am Flight 103.
U.S. Senate
2015-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2207
		IN THE SENATE OF THE UNITED STATES
		
			October 27, 2015
			Mr. Menendez (for himself, Mr. Schumer, Mrs. Gillibrand, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require the Secretary of State to offer rewards of not less than $10,000,000 for information
			 that leads
			 to the arrest or conviction of suspects in connection with the bombing
			 of Pan Am Flight 103.
	
	
		1.Rewards authorized
 In accordance with the Rewards for Justice program authorized under section 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)), the Secretary of State shall offer a reward of not less than $10,000,000 to any individual who furnishes information leading to the arrest or conviction in any country of any individual responsible for the 1988 bombing of Pan Am Flight 103.
		
